UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2010 Date of reporting period: January 1, 2010  December 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: The global recovery continued to solidify in the final months of 2010, with economies around the world experiencing economic growth. In the United States, corporations are emerging from the Great Recession in strong financial health. Putnams investment team believes the outlook for U.S. equities is further bolstered by low short-term interest rates and the extension of current tax rates. Another sign of the positive outlook for equities was that traditionally safe-haven U.S. Treasuries experienced their first setback in several years, as investors sought higher potential returns in riskier assets. Although the global recovery continues, a range of fiscal and monetary circumstances around the world contributes to a global investment mosaic that is more varied than in recent years. Europe struggles with debt issues at a time when emerging markets are striving to dampen inflationary growth. This divergence may well lead to future market volatility. However, we believe it may also lead to additional opportunities for active, research-focused managers like Putnam. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/10) Investment objective Long-term growth of capital Net asset value December 31, 2010 Class IA: $16.52 Class IB: $16.41 Total return at net asset value (as of 12/31/10) Class IA shares* Class IB shares* Russell 2500 Index 1 year 29.83% 29.54% 26.71% 5 years 29.06 27.41 26.76 Annualized 5.23 4.96 4.86 Life 120.01 115.78 125.81 Annualized 10.83 10.55 11.21 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 1, 2003. Russell 2500 Index is an unmanaged index of 2,500 small and midsize companies in the Russell 3000 Index. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/10. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Putnam VT Capital Opportunities Fund 1 Report from your funds manager Stock market performance ended on a high note, but market volatility reigned throughout 2010. How did the fund perform? The year was quite volatile and was marked by opposing forces at play in the markets. Concerns about the European debt crisis, sluggish global growth, and inflationary pressures in some of the faster-growing economies in the emerging markets made investors cautious and invited a safe-haven mentality. However these worries were offset by positive developments, including the Federal Reserves pro-growth monetary policy, healthy corporate profits, and the announcement in the third quarter that the U.S. recession had officially ended. In this environment, Putnam VT Capital Opportunities Funds class IA shares rose 29.83% at net asset value for the 12 months ended December 31, 2010, comfortably ahead of most comparative equity benchmarks. The funds focus on U.S. small-cap stocks was especially beneficial as this asset class outperformed large-cap stocks for the period. What strategies helped the fund perform so strongly? We have a disciplined investment strategy that uses a series of valuation factors to identify stocks that we believe are trading below their intrinsic value. We look for stocks that we believe will appreciate over time, and we seek to buy them for the portfolio before most investors recognize their value. We also favor companies that generate significant free cash flow and where management has made a history of deploying that cash in a shareholder-friendly manner. Our stock selection was beneficial during the period, particularly in the health-care, industrials, and consumer discretionary sectors. Also helping performance was our decision to maintain an overweight position in technology as well as an underweight position in financials. Which investments served the fund well for the period? One of the biggest contributors to performance was Valeant Pharmaceuticals International, a specialty drug company. After completing its merger with Biovail Corporation in September, Valeant is now one of Canadas largest publicly traded drug manufacturers. Investors reacted favorably to news of the merger. We believe the stock remains attractive, as the merger has resulted in an enhanced product line, financial strength, and cost-cutting initiatives that should enable Valeant to pursue more growth opportunities. Another top-performing stock in the funds portfolio was WABCO Holdings, a provider of electronic and mechanical products for truck, bus, and car manufacturers. The company benefited from improved demand for trucks, particularly in Europe and the emerging markets. News of a positive resolution of a lawsuit against the company also fueled its performance. AnnTaylor Stores benefited from increased consumer spending and efforts by management to improve its product line, lower expenses, and reduce inventory levels. The fund still owns all three stocks, but we did trim positions in Valeant and Ann Taylor, as their stock prices were approaching our estimate of their fair value. What are some stocks that detracted from performance? TradeStation Group, which offers technology for traders of financial securities, underperformed when trading volumes came in below expectations. In addition, the company tends to benefit from rising interest rates, and the prolonged period of low interest rates weighed on its stock price. Headwaters, a provider of building products and construction materials, lagged in response to a weakening outlook for non-residential construction. What is your outlook for the fund? Our investment process remains grounded in fundamental, bottom-up research, meaning we focus on individual stock selection rather than trying to predict the direction of the economy or the broader market. That said, we are starting to see some signs of a gradual improvement in the economy. Given our more upbeat outlook, the fund is modestly overweight in information technology and industrial stocks and underweight in consumer staples and utilities, where stocks appear to be closer to fair value. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Consider these risks before investing: The fund invests some or all of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Current and future portfolio holdings are subject to risk. Your funds managers Portfolio Manager Joseph Joseph joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Joe, your funds portfolio managers are Randy Farina and John McLanahan. Your funds managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Capital Opportunities F und Understanding your funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2010, to December 31, 2010. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/10 for the 6 months ended 12/31/10 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $5.37 $6.82 $4.69 $5.96 Ending value (after expenses) $1,314.20 $1,312.80 $1,020.57 $1,019.31 Annualized expense ratio 0.92% 1.17% 0.92% 1.17% * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/10. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Putnam VT Capital Opportunities Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Capital Opportunities Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Capital Opportunities Fund (the fund) at December 31, 2010, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2010 by correspondence with the custodian, broker and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 14, 2011 4 Putnam VT Capital Opportunities F und The funds portfolio 12/31/10 COMMON STOCKS (94.1%)* Shares Value Advertising and marketing services (0.3%) ValueClick, Inc.  6,300 $100,989 Aerospace and defense (0.5%) Alliant Techsystems, Inc.  969 72,123 Teledyne Technologies, Inc.  2,905 127,733 Airlines (0.6%) Republic Airways Holdings, Inc.  33,000 241,560 Automotive (0.4%) BorgWarner, Inc.  2,300 166,428 Banking (7.2%) Bancorp, Inc.  29,830 303,371 Bond Street Holdings, LLC 144A Class A  F 3,695 75,748 Brookline Bancorp, Inc. 2,552 27,689 City Holding Co. 925 33,513 City National Corp. 2,500 153,400 Commerce Bancshares, Inc. 710 28,208 Cullen/Frost Bankers, Inc. 800 48,896 Danvers Bancorp, Inc. 22,208 392,415 East West Bancorp, Inc. 13,242 258,881 First Citizens BancShares, Inc. Class A 577 109,082 IBERIABANK Corp. 1,500 88,695 International Bancshares Corp. 2,300 46,069 Kaiser Federal Financial Group, Inc. 10,026 116,101 NBH Holdings Corp. 144A Class A  6,250 121,875 OmniAmerican Bancorp, Inc.  5,000 67,750 PacWest Bancorp 2,613 55,866 Popular, Inc. (Puerto Rico)  17,800 55,892 Provident New York Bancorp 23,344 244,879 Seacoast Banking Corp. of Florida  19,385 28,302 SVB Financial Group  4,396 233,208 Union First Market Bankshares Corp. 2,064 30,506 Webster Financial Corp. 5,287 104,154 Wilmington Trust Corp. 4,769 20,697 Biotechnology (0.2%) Cubist Pharmaceuticals, Inc.  3,861 82,625 Broadcasting (0.4%) Clear Channel Outdoor Holdings, Inc. Class A  4,000 56,160 EchoStar Corp. Class A  3,060 76,408 Building materials (0.9%) AAON, Inc. 2,478 69,904 Apogee Enterprises, Inc. 4,038 54,392 Mohawk Industries, Inc.  3,400 192,984 Cable television (0.3%) IAC/InterActiveCorp.  3,700 106,190 Chemicals (3.9%) American Vanguard Corp. 4,400 37,576 Ashland, Inc. 1,900 96,634 Compass Minerals International, Inc. 1,300 116,051 Cytec Industries, Inc. 2,100 111,426 Eastman Chemical Co. 1,329 111,742 FMC Corp. 1,116 89,157 COMMON STOCKS (94.1%)* cont. Shares Value Chemicals cont. Georgia Gulf Corp.  3,300 $79,398 Innophos Holdings, Inc. 3,100 111,848 International Flavors & Fragrances, Inc. 1,900 105,621 Lubrizol Corp. (The) 995 106,346 Methanex Corp. (Canada) 4,600 139,840 Olin Corp. 4,041 82,921 OM Group, Inc.  2,000 77,020 Valspar Corp. 4,700 162,056 Coal (0.6%) James River Coal Co.  S 1,700 43,061 Massey Energy Co. 2,500 134,125 Penn Virginia Corp. 3,100 52,142 Commercial and consumer services (1.5%) Alliance Data Systems Corp.  S 2,100 149,163 Deluxe Corp. 3,583 82,481 Dun & Bradstreet Corp. (The) 1,300 106,717 Ennis Inc. 5,726 97,915 Global Cash Access, Inc.  10,400 33,176 Sothebys Holdings, Inc. Class A 1,700 76,500 Communications equipment (0.4%) Netgear, Inc.  4,300 144,824 Computers (3.6%) ANSYS, Inc.  3,300 171,831 Blackbaud, Inc. 5,100 132,090 Brocade Communications Systems, Inc.  20,700 109,503 Emulex Corp.  19,100 222,706 Lexmark International, Inc. Class A  3,690 128,486 Logitech International SA (Switzerland)  S 8,600 159,530 Logitech International SA (Swiss Exchange) (Switzerland)  1,155 22,014 Polycom, Inc.  3,000 116,940 Progress Software Corp.  1,500 63,480 Quest Software, Inc.  4,800 133,152 Satyam Computer Services., Ltd. ADR (India)  20,300 59,276 Conglomerates (0.9%) AMETEK, Inc. 6,289 246,843 Harsco Corp. 2,900 82,128 Construction (0.9%) Chicago Bridge & Iron Co., NV (Netherlands)  5,840 192,136 Tutor Perini Corp. 7,257 155,372 Consumer (0.8%) CSS Industries, Inc. 2,300 47,403 Helen of Troy, Ltd. (Bermuda)  6,939 206,366 Hooker Furniture Corp. 2,100 29,673 Consumer goods (1.3%) Blyth, Inc. 1,105 38,100 Church & Dwight Co., Inc. 2,092 144,390 National Presto Industries, Inc. 407 52,914 Weight Watchers International, Inc. 6,400 239,936 Consumer services (1.0%) Brinks Co. (The) 2,500 67,200 TrueBlue, Inc.  17,354 312,198 Putnam VT Capital Opportunities Fund 5 COMMON STOCKS (94.1%)* cont. Shares Value Distribution (0.3%) Fresh Del Monte Produce, Inc. 3,800 $94,810 Electric utilities (2.9%) Allegheny Energy, Inc. 4,100 99,384 Alliant Energy Corp. 2,500 91,925 Black Hills Corp. S 3,300 99,000 El Paso Electric Co.  5,900 162,427 Integrys Energy Group, Inc. 1,500 72,765 NSTAR 2,600 109,694 Pepco Holdings, Inc. 5,500 100,375 Pinnacle West Capital Corp. 2,900 120,205 PNM Resources, Inc. 6,700 87,234 Westar Energy, Inc. 4,800 120,768 Electrical equipment (0.6%) Hubbell, Inc. Class B 3,711 223,142 Electronics (3.5%) Diodes, Inc.  1,980 53,440 Fairchild Semiconductor Intl., Inc.  5,100 79,611 International Rectifier Corp.  5,900 175,171 Intersil Corp. Class A 8,100 123,687 Multi-Fineline Electronix, Inc.  3,800 100,662 National Semiconductor Corp. 4,675 64,328 Omnivision Technologies, Inc.  2,630 77,874 PMC  Sierra, Inc.  6,240 53,602 QLogic Corp.  7,400 125,948 RF Micro Devices, Inc.  9,255 68,024 Silicon Laboratories, Inc.  3,075 141,512 Synopsys, Inc.  5,757 154,921 Zoran Corp.  9,600 84,480 Energy (oil field) (2.2%) Basic Energy Services, Inc.  5,800 95,584 Cal Dive International, Inc.  3,900 22,113 Complete Production Services, Inc.  1,785 52,747 Global Industries, Ltd.  7,200 49,896 Helix Energy Solutions Group, Inc.  7,955 96,574 Hercules Offshore, Inc.  16,800 58,128 ION Geophysical Corp.  6,300 53,424 Key Energy Services, Inc.  8,700 112,926 Rowan Cos., Inc.  1,500 52,365 Superior Energy Services  2,500 87,475 TETRA Technologies, Inc.  6,100 72,407 Tidewater, Inc. 1,200 64,608 Energy (other) (0.3%) Headwaters, Inc.  24,445 111,958 Financial (0.9%) Broadridge Financial Solutions, Inc. 3,300 72,369 GATX Corp. 4,415 155,761 LPL Investment Holdings, Inc.  S 1,214 44,153 MGIC Investment Corp.  S 7,434 75,752 Forest products and packaging (0.8%) Packaging Corp. of America 2,712 70,078 Sealed Air Corp. 5,500 139,975 Sonoco Products Co. 2,400 80,808 COMMON STOCKS (94.1%)* cont. Shares Value Health-care services (4.7%) Amedisys, Inc.  S 3,466 $116,111 AMERIGROUP Corp.  5,762 253,067 AMN Healthcare Services, Inc.  18,174 111,588 Centene Corp.  3,000 76,020 Coventry Health Care, Inc.  4,800 126,720 Cross Country Healthcare, Inc.  9,301 78,779 Gentiva Health Services, Inc.  4,200 111,720 Health Net, Inc.  4,500 122,805 Healthways, Inc.  9,155 102,170 Kindred Healthcare, Inc.  4,900 90,013 LifePoint Hospitals, Inc.  2,600 95,550 Medcath Corp.  4,504 62,831 Molina Healthcare, Inc.  4,500 125,325 Omnicare, Inc. 5,296 134,465 Parexel International Corp.  6,500 137,995 Homebuilding (0.3%) NVR, Inc.  145 100,198 Household furniture and appliances (0.7%) American Woodmark Corp. 1,485 36,442 Whirlpool Corp. 2,600 230,958 Insurance (4.5%) American Financial Group, Inc. 2,705 87,344 Amerisafe, Inc.  1,582 27,685 Aspen Insurance Holdings, Ltd. 2,471 70,720 CNA Surety Corp.  4,301 101,848 Delphi Financial Group Class A 3,877 111,813 Endurance Specialty Holdings, Ltd. (Bermuda) 2,727 125,633 Hanover Insurance Group, Inc. (The) 3,087 144,225 Harleysville Group, Inc. 1,117 41,039 HCC Insurance Holdings, Inc. 3,253 94,142 RenaissanceRe Holdings, Ltd. 1,555 99,038 Safety Insurance Group, Inc. 3,021 143,709 SeaBright Insurance Holdings, Inc. 4,189 38,623 Selective Insurance Group 6,614 120,044 Stancorp Financial Group 3,091 139,528 Universal American Financial Corp. 8,000 163,600 Validus Holdings, Ltd. 1,861 56,965 W.R. Berkley Corp. 3,575 97,884 Investment banking/Brokerage (3.4%) Calamos Asset Management, Inc. Class A 2,300 32,200 Eaton Vance Corp. 2,254 68,138 Federated Investors, Inc. S 7,900 206,743 Jefferies Group, Inc. 3,200 85,216 Legg Mason, Inc. 2,800 101,556 optionsXpress Holdings, Inc. 1,455 22,800 SEI Investments Co. 10,600 252,174 TradeStation Group, Inc.  42,000 283,500 Waddell & Reed Financial, Inc. Class A 5,889 207,823 Leisure (0.5%) Polaris Industries, Inc. 2,400 187,248 Machinery (2.9%) AGCO Corp.  1,930 97,774 Applied Industrial Technologies, Inc. 7,318 237,689 Gardner Denver, Inc. 1,967 135,369 6 Putnam VT Capital Opportunities F und COMMON STOCKS (94.1%)* cont. Shares Value Machinery cont. Kennametal, Inc. 4,500 $177,570 Manitowoc Co., Inc. (The) 14,665 192,258 Regal-Beloit Corp. 700 46,732 Terex Corp.  5,360 166,374 Manufacturing (3.0%) Actuant Corp. Class A 23,730 631,693 EnPro Industries, Inc.  3,730 155,019 LSB Industries, Inc.  1,665 40,393 Oshkosh Corp.  4,700 165,628 Roper Industries, Inc. 1,676 128,097 Medical technology (1.9%) Conmed Corp.  5,800 153,294 Hill-Rom Holdings, Inc. 5,100 200,787 Hologic, Inc.  6,200 116,684 Invacare Corp. 2,800 84,448 Kinetic Concepts, Inc.  1,500 62,820 SurModics, Inc.  6,983 82,888 Metals (2.0%) Century Aluminum Co.  5,420 84,173 Cliffs Natural Resources, Inc. 300 23,403 Coeur dAlene Mines Corp.  4,700 128,404 Commercial Metals Co. 5,100 84,609 Contango Ore, Inc.  130 1,365 Reliance Steel & Aluminum Co. 2,809 143,540 Schnitzer Steel Industries, Inc. Class A 900 59,751 Steel Dynamics, Inc. 6,700 122,610 U.S. Steel Corp. 1,500 87,630 Natural gas utilities (0.6%) NiSource, Inc. 5,900 103,958 Southwest Gas Corp. 3,300 121,011 Office equipment and supplies (0.2%) Steelcase, Inc. 6,363 67,257 Oil and gas (4.2%) Atwood Oceanics, Inc.  2,800 104,636 Berry Petroleum Co. Class A 2,661 116,286 Cabot Oil & Gas Corp. Class A 1,800 68,130 Clayton Williams Energy, Inc.  1,300 109,161 Contango Oil & Gas Co.  1,400 81,102 Oil States International, Inc.  2,100 134,589 Patterson-UTI Energy, Inc. 5,100 109,905 Petroleum Development Corp.  3,274 138,196 Petroquest Energy, Inc.  7,300 54,969 SM Energy Co. 1,600 94,288 Stone Energy Corp.  3,500 78,015 Swift Energy Co.  3,100 121,365 Unit Corp.  2,400 111,552 Vaalco Energy, Inc.  4,500 32,220 W&T Offshore, Inc. 4,300 76,841 Whiting Petroleum Corp.  1,043 122,229 Pharmaceuticals (3.2%) Cephalon, Inc.  1,500 92,580 Endo Pharmaceuticals Holdings, Inc.  4,849 173,158 Medicis Pharmaceutical Corp. Class A 8,427 225,759 COMMON STOCKS (94.1%)* cont. Shares Value Pharmaceuticals cont. Par Pharmaceutical Cos., Inc.  3,587 $138,135 Valeant Pharmaceuticals International, Inc. (Canada) S 6,501 183,913 Watson Pharmaceuticals, Inc.  7,024 362,790 Publishing (0.7%) Gannett Co., Inc. 16,300 245,967 Real estate (4.6%) DiamondRock Hospitality Co.  R 18,884 226,608 Entertainment Properties Trust R 994 45,973 Hospitality Properties Trust R 8,870 204,365 Kimco Realty Corp. R 3,400 61,336 LaSalle Hotel Properties R 7,300 192,720 LTC Properties, Inc. R 3,616 101,537 Macerich Co. (The) R 2,024 95,877 National Health Investors, Inc. R 4,279 192,641 National Retail Properties, Inc. R 3,279 86,894 Nationwide Health Properties, Inc. R 2,577 93,751 Omega Healthcare Investors, Inc. R 7,463 167,470 Taubman Centers, Inc. R 4,100 206,968 Restaurants (0.5%) Red Robin Gourmet Burgers, Inc.  5,600 120,232 Sonic Corp.  4,600 46,552 Retail (5.2%) Abercrombie & Fitch Co. Class A 1,650 95,090 Aeropostale, Inc.  4,200 103,488 AnnTaylor Stores Corp.  10,090 276,365 Books-A-Million, Inc. S 9,618 55,784 Brown Shoe Co., Inc. 3,497 48,713 Buckle, Inc. (The) 2,087 78,826 Cabelas, Inc.  9,545 207,604 Cato Corp. (The) Class A 1,698 46,542 Dollar Tree, Inc.  3,385 189,831 Jos. A. Bank Clothiers, Inc.  2,277 91,809 Kenneth Cole Productions, Inc. Class A  5,100 63,699 Nash Finch Co. 3,073 130,633 Saks, Inc.  10,078 107,835 Systemax, Inc.  6,417 90,480 Timberland Co. (The) Class A  9,800 240,982 Wolverine World Wide, Inc. 2,203 70,232 Schools (0.3%) Career Education Corp.  5,477 113,538 Semiconductor (2.1%) Hittite Microwave Corp.  520 31,741 KLA-Tencor Corp. 2,200 85,008 Lam Research Corp.  2,100 108,738 MKS Instruments, Inc.  4,300 105,307 Novellus Systems, Inc.  3,580 115,706 Teradyne, Inc.  6,860 96,314 Tessera Technologies, Inc.  6,200 137,330 Verigy, Ltd. (Singapore)  7,560 98,431 Shipping (1.0%) Arkansas Best Corp. 4,634 127,064 Con-way, Inc. 1,300 47,541 Overseas Shipholding Group 900 31,878 Putnam VT Capital Opportunities Fund 7 COMMON STOCKS (94.1%)* cont. Shares Value Shipping cont. Scorpio Tankers, Inc. (Monaco)  4,934 $49,883 Ship Finance International, Ltd. (Norway) S 4,724 101,660 Software (1.5%) AsiaInfo-Linkage, Inc. (China)  S 3,900 64,623 Autodesk, Inc.  2,400 91,680 MicroStrategy, Inc.  1,755 150,000 Shanda Interactive Entertainment, Ltd. ADR (China)  S 1,100 43,604 TIBCO Software, Inc.  4,400 86,724 Websense, Inc.  6,200 125,550 Staffing (0.4%) CDI Corp. 2,546 47,330 Heidrick & Struggles International, Inc. 3,900 111,735 Technology (0.6%) Amkor Technologies, Inc.  S 10,200 75,378 ON Semiconductor Corp.  15,600 154,128 Technology services (2.6%) Acxiom Corp.  5,975 102,471 CSG Systems International, Inc.  5,200 98,488 DST Systems, Inc. 2,470 109,545 FactSet Research Systems, Inc. 935 87,666 Fair Isaac Corp. 4,300 100,491 Global Payments, Inc. 2,400 110,904 IHS, Inc. Class A  2,200 176,858 Perfect World Co., Ltd. ADR (China)  S 4,100 96,965 Unisys Corp.  2,300 59,547 Telecommunications (0.9%) ADTRAN, Inc. 2,927 105,987 NeuStar, Inc. Class A  8,015 208,791 Textiles (0.7%) Jones Group, Inc. (The) 5,700 88,578 Maidenform Brands, Inc.  3,624 86,142 Perry Ellis International, Inc.  2,536 69,664 Tobacco (0.2%) Universal Corp. 1,819 74,033 Toys (0.4%) Hasbro, Inc. 2,715 128,094 Jakks Pacific, Inc.  1,908 34,764 Transportation services (0.3%) HUB Group, Inc. Class A  2,021 71,018 Pacer International, Inc.  S 4,992 34,145 Trucks and parts (2.8%) Autoliv, Inc. (Sweden) S 4,696 370,702 Superior Industries International, Inc. 4,300 91,246 WABCO Holdings, Inc.  9,240 562,989 Total common stocks (cost $26,822,232) SHORT-TERM INVESTMENTS (10.1%)* Shares Value Putnam Cash Collateral Pool, LLC 0.21% d 1,576,871 $1,576,871 Putnam Money Market Liquidity Fund 0.15% e 2,144,189 2,144,189 Total short-term investments (cost $3,721,060) Total investments (cost $30,543,292) Key to holdings abbreviations ADR American Depository Receipts Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from January 1, 2010 through December 31, 2010 (the reporting period). * Percentages indicated are based on net assets of $36,807,455.  Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 5 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. R Real Estate Investment Trust. S Securities on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. 8 Putnam VT Capital Opportunities F und ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $2,801,490 $ $ Capital goods 3,689,788   Communication services 420,968   Conglomerates 328,971   Consumer cyclicals 4,521,994   Consumer staples 1,593,601   Energy 2,713,017   Financials 7,395,739 121,875 75,748 Health care 3,705,040   Technology 5,280,289   Transportation 704,749   Utilities and power 1,288,746   Total common stocks Short-term investments 2,144,189 1,576,871  Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Capital Opportunities Fund 9 Statement of assets and liabilities 12/31/10 Assets Investment in securities, at value, including $1,535,286 of securities on loan (Note 1): Unaffiliated issuers (identified cost $26,822,232) $34,642,015 Affiliated issuers (identified cost $3,721,060) (Note 5) 3,721,060 Dividends, interest and other receivables 31,744 Receivable for shares of the fund sold 72,633 Total assets Liabilities Payable to custodian (Note 2) 182 Payable for investments purchased 13,245 Payable for shares of the fund repurchased 346 Payable for compensation of Manager (Note 2) 21,677 Payable for investor servicing fees (Note 2) 2,899 Payable for custodian fees (Note 2) 4,490 Payable for Trustee compensation and expenses (Note 2) 32,286 Payable for administrative services (Note 2) 127 Payable for distribution fees (Note 2) 3,748 Collateral on securities loaned, at value (Note 1) 1,576,871 Other accrued expenses 4,126 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $33,361,050 Undistributed net investment income (Note 1) 77,116 Accumulated net realized loss on investments (4,450,494) Net unrealized appreciation of investments 7,819,783 Total  Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $18,736,786 Number of shares outstanding 1,134,196 Net asset value, offering price and redemption price per share (netassets divided by number of shares outstanding) $16.52 Computation of net asset value Class IB Net assets $18,070,669 Number of shares outstanding 1,100,934 Net asset value, offering price and redemption price per share (netassets divided by number of shares outstanding) $16.41 Statement of operations Year ended 12/31/10 Investment income Dividends (net of foreign tax of $3,255) $403,009 Interest (including interest income of $975 from investments in affiliated issuers) (Note 5) 1,199 Securities lending (including interest income of $4,369 from investments in affiliated issuers) (Note 1) 11,381 Total investment income Expenses Compensation of Manager (Note 2) 184,995 Investor servicing fees (Note 2) 28,822 Custodian fees (Note 2) 12,155 Trustee compensation and expenses (Note 2) 2,288 Administrative services (Note 2) 1,237 Distribution fees  Class IB (Note 2) 38,292 Auditing 28,612 Other 13,251 Total expenses Expense reduction (Note 2) (17) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,984,490 Net realized gain on foreign currency transactions (Note 1) 12 Net unrealized appreciation of investments during the year 5,634,626 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 10 Putnam VT Capital Opportunities F und Statement of changes in net assets Year ended Year ended 12/31/10 12/31/09 Increase in net assets Operations: Net investment income $105,954 $94,584 Net realized gain (loss) on investments and foreign currency transactions 1,984,502 (237,801) Net unrealized appreciation of investments 5,634,626 8,582,313 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (60,884) (87,087) Class IB (39,163) (71,730) Increase (decrease) from capital share transactions (Note 4) 2,847,699 (1,764,324) Total increase in net assets Net assets: Beginning of year 26,334,721 19,818,766 End of year (including undistributed net investment income of $77,116 and $87,321, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Capital Opportunities Fund 11 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d,e Ratio of net investment income (loss) to average net assets (%) d Portfolio turnover (%) Class IA 12/31/10 $12.78 .07 3.73 3.80 (.06)  (.06)  $16.52 29.83 $18,737 .93 .50 29.27 12/31/09 8.86 .06 3.95 4.01 (.09)  (.09)  12.78 45.98 11,883 .93 .57 47.37 12/31/08 14.50 .09 (4.93) (4.84) (.11) (.69) (.80)  f,g 8.86 (35.02) 9,013 .98 .74 97.42 12/31/07 17.15 .09 (1.52) (1.43) (.03) (1.19) (1.22)  14.50 (9.29) 18,728 .91 .57 82.20 12/31/06 15.87 .03 2.38 2.41 (.04) (1.09) (1.13)  17.15 15.52 26,293 .96 .21 104.74 Class IB 12/31/10 $12.70 .03 3.72 3.75 (.04)  (.04)  $16.41 29.54 $18,071 1.18 .24 29.27 12/31/09 8.79 .03 3.94 3.97 (.06)  (.06)  12.70 45.62 14,452 1.18 .33 47.37 12/31/08 14.38 .06 (4.89) (4.83) (.07) (.69) (.76)  f,g 8.79 (35.18) 10,806 1.23 .50 97.42 12/31/07 17.04 .05 (1.52) (1.47)  (1.19) (1.19)  14.38 (9.55) 18,801 1.16 .32 82.20 12/31/06 15.79 (.01) 2.37 2.36 (.02) (1.09) (1.11)  17.04 15.21 20,696 1.21 (.04) 104.74 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 12/31/09 0.21% 12/31/08 0.17 12/31/07 0.07 12/31/06 0.11 e Includes amounts paid through expense offset arrangements (Note 2). f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 for the fund based on the funds weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. 12 Putnam VT Capital Opportunities F und Notes to financial statements 12/31/10 Note 1  Significant accounting policies Putnam VT Capital Opportunities Fund (the fund), is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund invests primarily in common stocks that offer favorable investment potential. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from January 1, 2010 through December 31, 2010. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC., does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. E) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management and is valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $1,535,286 and the fund received cash collateral of $1,576,871. Putnam VT Capital Opportunities F und 13 F) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. G) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. H) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2010, the fund had a capital loss carryover of $4,302,795 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $4,011,769 12/31/16 291,026 12/31/17 I) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions and nontaxable dividends. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $16,112 to decrease undistributed net investment income and $192 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $16,304. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $9,276,865 Unrealized depreciation (1,604,781) Net unrealized appreciation 7,672,084 Undistributed ordinary income 77,116 Capital loss carryforward (4,302,795) Cost for federal income tax purposes $30,690,991 J) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. K) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 54.7% of the fund is owned by accounts of one group of insurance companies. Note 2  Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Effective April 10, 2010, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $17 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $20, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included 14 Putnam VT Capital Opportunities F und in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. Note 3  Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $9,414,478 and $8,283,232, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4  Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/10 Year ended 12/31/09 Year ended 12/31/10 Year ended 12/31/09 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 491,834 $7,109,380 287,908 $2,962,793 238,634 $3,361,284 190,456 $1,959,277 Shares issued in connection with reinvestment of distributions 4,327 60,884 11,384 87,087 2,795 39,163 9,414 71,730 496,161 7,170,264 299,292 3,049,880 241,429 3,400,447 199,870 2,031,007 Shares repurchased (291,977) (3,973,842) (387,077) (3,896,103) (278,185) (3,749,170) (291,858) (2,949,108) Net increase (decrease) Note 5  Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $975 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $8,747,520 and $7,072,011, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6  Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 7  Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Putnam VT Capital Opportunities F und 15 Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 16 Putnam VT Capital Opportunities F und About the Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Independent Trustees Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Jacob Ballas Capital India, Born 1947 Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product a non-banking finance Trustee since 2009 investment management firm with over $40 billion in assets under management. company focused on private equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic SM Energy Company, a Born 1955 energy firms and direct investor in energy assets. Trustee, and Co-Chair of the Finance Committee, publicly held energy company Trustee since 2010 of Mount Holyoke College. Former Chair and current board member of Girls Incorporated of Metro focused on natural gas Denver. Member of the Finance Committee, The Childrens Hospital of Denver. and crude oil in the United States; UniSource Energy Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment firm. Chairman of Mutual Fund ASHTA Chemicals, Inc. Born 1943 Directors Forum. Chairman Emeritus of the Board of Trustees of Mount Holyoke College. Trustee since 1994 and Vice Chairman since 2005 Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a private foundation dealing with national Edison International; Southern Born 1940 security issues. Senior Advisor to the United Nations Foundation. Senior Advisor to the Center California Edison Trustee since 2001 for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice United-Health Born 1946 Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnsons Chief Group, a diversified Trustee since 2007 Financial Officer for a decade. health-care company John A. Hill Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout Devon Energy Corporation, a Born 1942 firm focused on the worldwide energy industry. Serves as a Trustee and Chairman of the Board leading independent natural Trustee since 1985 and of Trustees of Sarah Lawrence College. Also a member of the Advisory Board of the Millstein gas and oil exploration and Chairman since 2000 Center for Corporate Governance and Performance at the Yale School of Management. production company Paul L. Joskow Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused TransCanada Corporation, Born 1947 primarily on research and education on issues related to science, technology, and economic an energy company focused Trustee since 1997 performance. Elizabeth and James Killian Professor of Economics and Management, Emeritus on natural gas transmission at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the and power services; Exelon Center for Energy and Environmental Policy Research at MIT. Corporation, an energy company focused on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the Northeast Utilities, Born 1949 trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess which operates New Trustee since 2006 Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global Englands largest energy communications and advertising firm. delivery system Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private None Born 1945 equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Trustee since 1984 Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher of financial advisory and other research None Born 1951 services, and founder and President of New Generation Advisors, LLC, a registered investment Trustee since 1984 advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest TransCanada Corporation, an Born 1942 products, and timberland assets company, in December 2008. energy company focused on Trustee from 1997 to 2008 natural gas transmission and and since 2009 power services Putnam VT Capital Opportunities F und 17 Name Year of birth Position held Principal occupations during past five years Other directorships Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining None Born 1952 Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Trustee since 2008 and Investments from 2000 to 2007. President of the Putnam Funds since July 2009 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2010, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. *Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Officer, Treasurer and Vice President and Chief Legal Officer Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments and Putnam Management Senior Vice President and Treasurer, The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Putnam Management Senior Managing Director, Putnam Investments and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Accounting Officer Since 1993 Since 2007 Vice President, Clerk and Assistant Treasurer, The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Beth S. Mazor (Born 1958) Vice President, Senior Associate Treasurer and Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (20082010); Senior Financial Managing Director, Putnam Investments and Putnam Management Analyst, Old Mutual Asset Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Managing Director, Putnam Investments, Putnam Management and Since 2000 Putnam Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, The Putnam Funds Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Susan G. Malloy (Born 1957) Since 2002 Vice President and Assistant Treasurer Managing Director, Putnam Investments and Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 18 Putnam VT Capital Opportunities F und This page intentionally left blank. Putnam VT Capital Opportunities Fund 19 This page intentionally left blank. 20 Putnam VT Capital Opportunities F und Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2010, are available in the Individual Investors section of putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. John A. Hill, Chairman One Post Office Square Mailing address: Jameson A. Baxter, Vice Chairman Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 5759 St Jamess Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Kenneth R. Leibler Robert E. Patterson Marketing Services Legal Counsel George Putnam, III Putnam Retail Management Ropes & Gray LLP Robert L. Reynolds One Post Office Square W. Thomas Stephens Boston, MA 02109 Independent Registered Public Accounting Firm PricewaterhouseCoopers LLP Putnam VT Capital Opportunities Fund 21 This report has been prepared for the shareholders H302 of Putnam VT Capital Opportunities Fund. 265776 2/11 Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees December 31, 2010 $26,844 $ $1,752 $21* December 31, 2009 $26,584 $ $1,750 $32* * Includes fees of and $32 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended December 31, 2010 and December 31, 2009, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended December 31, 2010 and December 31, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $279,993 and $561,062 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of the proposed market timing distribution. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees December 31, 2010 $ - $ 227,601 $ - $ - December 31, 2009 $ - $ 453,847 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: February 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 28, 2011
